DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and of U.S. Patent No. 11,074,380 (“conflicting patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting patent’s claim 9 anticipate each and every limitation of instant claim. 21 
Conflicting patent’s claim 9 anticipates every limitation of instant claim 36 except for the computer-readable media. One of ordinary skill in the art, however, would find it obvious to implement conflicting patent’s method claim 9 as executable code stored on a computer media for execution by a system.  Implementation of a method using generic computer instructions/components is well-known and typically performed in the circuit design art. 
Claims 22-27 and 37-40 are rejected for their dependency on rejected base claims 21 and 36. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Functional descriptive material, such as computer programs or data structures, are nonstatutory, per se, because they are not physical “things” and they are not capable of causing functional change in the computer. To qualify as statutory (MPEP §2106.01), the claimed functional descriptive material: 

(1) 	Must be directed to functional descriptive material. In other words, the functional descriptive material must impart functionality when employed as a computer component by a computer system, and cannot be directed to nonfunctional descriptive material, such as but not limited to music, computer listings, and a compilation or mere arrangement of data; and

(2)	Must be embodied on a non-transitory computer-readable storage medium (also called machine readable medium and other such variations), so as to define a structural and functional interrelationship between the functional descriptive material and a computer system which permits the functional descriptive material’s function to be realized. Moreover, the claims may only be directed to non-transitory storage medium, and the storage medium may not be directed to nonstatutory transitory embodiments such as signal waves, transmission media and the like. See: In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

Here, claims 36-40 fail to comply with (2) above. Neither the claims nor the specification necessarily limit the “one or more computer-readable media” to only non-statutory embodiments. 
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-35 are allowed. 
Claims 21-27 and 36-40 would be allowable if amended to overcome any applicable § 101 rejection and if the double patenting rejections are overcome. 
Claims 21-40 would be allowable because the prior art of record does not teach or suggest a method or CRM having the all the combinations of steps or elements as recited in independent claims 21, 28, 36, particularly including, among other things, the following:
In claim 21 and similarly recited claim 36, in a compute service provider, receiving a first hardware design used for programming a field-programmable gate array (FPGA), the first hardware design being received by a first organization for license by other users of the compute service provider; in the compute service provider, generating configuration data for the first hardware design, the configuration data comprising data for programming the FPGA; storing the configuration data together with configuration data for other hardware designs from other organizations in a logic repository service within the compute service provider, wherein the storing of the configuration data is on a first host server computer; and in the logic repository service, receiving a request from a user of the compute service provider to launch an instance on a second host server computer within the compute service provider, the request identifying the first hardware design or the configuration data for the first hardware design,
In claim 28, in a compute service provider, receiving a first hardware design used for programming a field-programmable gate array (FPGA); in the compute service provider, generating configuration data for the first hardware design by integrating the first hardware design into a host logic wrapper; storing the configuration data on a first host server computer in a logic repository service within the compute service provider; and in the logic repository service, receiving a request from a user of the compute service provider to launch an instance within the compute service provider, the request identifying the first hardware design or the configuration data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851